Order
PER CURIAM.
Steven Lewis appeals from the motion court’s order overruling, after an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial in the Circuit Court of Henry County, the appellant was convicted of one count of assault in the first degree, § 565.050, and one count of burglary in the first degree, § 569.160. As a result of his convictions, he was sentenced to consecutive terms in the Missouri Department of Corrections of thirty years for assault and ten years for burglary.
The appellant raises two points on appeal. He claims that the motion court erred in overruling his Rule 29.15 motion for post-conviction relief, after an eviden-tiary hearing, because the evidence at the motion hearing conclusively established that he received ineffective assistance of counsel for trial counsel’s failure to: (1) “provide [him] with discovery or otherwise inform him of the state’s evidence against him so that he could make a reasoned decision about whether to accept” the State’s plea offers or to advise him on whether to accept the offers; and (2) call any witnesses to contradict the State’s assertion that his hand injuries were caused by the assault on the victim.
We affirm. Rule 84.16(b)